[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                  FILED
                                                         U.S. COURT OF APPEALS
                         ________________________          ELEVENTH CIRCUIT
                                                                June 23, 2005
                                No. 04-15985                THOMAS K. KAHN
                                                                  CLERK
                         ________________________
                      D.C. Docket No. 01-00010-CR-4-RH

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

      versus

AARON JONATHON HOLT,

                                                        Defendant-Appellant.


                        __________________________

               Appeal from the United States District Court for the
                          Northern District of Florida
                         _________________________

                                (June 23, 2005)

Before CARNES, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Randolph P. Murrell, appointed counsel for Aaron Jonathon Holt, has filed a

motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Holt’s

conviction and sentence are AFFIRMED.




                                          2